Citation Nr: 0503476	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left femur with mild 
atrophy and knee disability, status post arthroscopy with 
partial medial meniscectomy and chondral shaving, currently 
rated as 20 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the left femur.  

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the left femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and December 2002 rating decisions 
by the RO.  The February 2002 rating decision essentially 
granted an increased rating to 20 percent for the service-
connected residuals of a fracture of the left femur with mild 
atrophy and knee disability.  The veteran submitted a timely 
Notice of Disagreement (NOD) with that determination in March 
2002.  The RO thereafter issued a Statement of the Case (SOC) 
in August 2002, and the veteran perfected his appeal with an 
October 2002 VA Form 9, substantive appeal.

In an October 2002 rating, the RO granted a temporary total 
convalescent rating for the service-connected left femur 
fracture residuals, from August 12, 2002, until the end of 
September 2002.  Thereafter, a 20 percent rating was 
assigned.

The December 2002 rating decision denied service connection 
for a right knee disability, a right hip disability, and a 
low back disability, all claimed as secondary to the service-
connected residuals of a fracture of the left femur with mild 
atrophy and knee disability.  The veteran submitted a timely 
NOD in March 2003 and the RO issued a SOC in April 2003.  The 
veteran submitted a timely VA Form 9, substantive appeal, in 
May 2003.  

The issues of entitlement to an increased rating for the 
service-connected residuals of a fracture of the left femur 
with mild atrophy and knee disability and entitlement to 
service connection for a low back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Neither right knee strain nor right hip strain were 
present in service, and they were not shown to be present for 
years following service discharge.

2.  The competent medical evidence of record does not show 
that any right knee strain or right hip strain that the 
veteran currently has is as likely as not related to the 
veteran's service-connected residuals of a fracture of the 
left femur with mild atrophy and [left] knee disability.


CONCLUSIONS OF LAW

1.  Mild right knee strain was not incurred in or aggravated 
by service, and is not shown to be proximately due to, 
aggravated by, or the result of service-connected residuals 
of a fracture of the left femur with mild atrophy and [left] 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

2.  Mild right hip strain was not incurred in or aggravated 
by service, and is not shown to be proximately due to, 
aggravated by, or the result of service-connected residuals 
of a fracture of the left femur with mild atrophy and [left] 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts, inter alia, that service connection is 
warranted for a right hip disability and a right knee 
disability, claiming that these conditions are secondary to 
the service-connected residuals of a fracture of the left 
femur with mild atrophy and [left] knee disability.


I.  Preliminary Matter-Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a right hip disability and a right 
knee disability, the Board finds that compliance with the 
VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in February 
2003 and July 2003 informed him that to establish entitlement 
to service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  Or, to establish service connection on a 
secondary basis, the evidence must show a relationship 
between his claimed condition and his service-connected 
condition.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2003 and July 2003 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2003 and July 
2003 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  The RO made efforts to obtain 
all medical records identified by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable December 2002 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
July 2003 letter, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Moreover, the veteran 
was specifically asked to provide the RO with any evidence in 
his possession that pertained to his claims.  Thus, he was 
asked to submit all evidence in his possession.  Therefore, 
for all of the aforementioned reasons, it is determined that 
the veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims prior to the December 
2002 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims of service connection for a 
right hip disability and for a right knee disability, claimed 
as secondary to the service-connected residuals of a left 
hip/knee injury.

II.  Factual Background

A careful review of the veteran's service medical records 
shows that he was injured in a helicopter crash during 
service in the Republic of Vietnam in May 1967.  The medical 
records show that the veteran sustained a closed fracture of 
his left femur without artery or nerve involvement.  A closed 
reduction of the fracture was performed and the veteran was 
placed in a 1-1/2 spica and evacuated to another hospital.

In June 1967, the veteran underwent surgery whereby a 
Kuntscher intramedullary fixation of the left femur was 
performed.  The veteran did well post-operatively.

A November 1967 examination noted that the veteran's left 
lower extremity revealed some swelling in the mid-thigh area 
with moderate tenderness.  The left knee showed tenderness 
along the lateral joint line.  The veteran was unable to flex 
the knee due to femoral fracture.  

A post-service VA examination in March 1968 noted that the 
veteran complained of pain in the left buttock and left knee.  
Examination of the veteran resulted in a diagnosis of healed 
left femur fracture, mid-shaft, post-intramedullary rod 
fixation, with mild quadriceps atrophy and weakness.  

In a May 1968 rating decision, service connection was granted 
for residual left femur fracture with mild quadriceps atrophy 
and weakness.  An initial 20 percent rating was assigned, 
effective from November 3, 1967.  

In November 1968, the veteran was admitted to a VA hospital 
for removal of the Kuntscher nail from the left hip.  At that 
time, a diagnosis of local bursitis related to the proximal 
end of the intramedullary rod was noted.  In addition, a 
diagnosis of spondylolysis at L5-S1 was also noted.  The 
discharge summary indicated that the veteran complained of an 
increasing amount of discomfort felt over the tip of the 
intramedullary rod, somewhat medial and proximal to the left 
greater trochanter and which was accentuated by sitting and 
prolonged standing.  It was also noted that, accompanying the 
discomfort in the left gluteal region, the veteran developed 
chronic low back ache which was made worse with prolonged 
sitting or prolonged standing.  The discharge summary noted 
that the rod was removed.  Postoperative x-rays of the 
lumbosacral region revealed spondylolysis at the L-5 level.  
The veteran did well post-operatively and the prognosis was 
good for both the gluteal symptoms and also for his 
previously asymptomatic spondylolysis which may or may not 
have been associated with the low back strain, which was felt 
to be due to the unusual posture adopted by the veteran 
during sitting.  

X-rays of the lumbar spine taken in March 1969 note that the 
vertebral bodies appeared to be normal in outline and in 
satisfactory alignment.  It was also noted that there may 
have been very slight eburnation along the left sacroiliac 
joint.  X-rays of the left thigh noted evidence of some bony 
deformity and irregularity involving the mid portion of the 
shaft of the left femur with some sclerotic changes and some 
irregular bone formation extending along the medial aspect of 
the femoral shaft in that region.  The findings apparently 
represented residuals of an old fracture which had healed 
with some resultant bony deformity and irregularity and 
irregular bone formation.  A rectangular shaped area was 
noted within the proximal portion of the shaft of the femur 
and which extended upward toward the greater trochanter along 
with a rounded cyst-like area of radiolucency in that region 
that apparently represented residuals of an operative 
procedure in that region.  X-rays of the left knee noted 
evidence of some sharpening of the tibial intercondylar 
eminences consistent with minimal chronic osteoarthritic 
changes.  

VA examination in March 1969 noted that the veteran continued 
to complain of pain in his lower back and occasional soreness 
in the left buttock.  The examiner noted slight atrophy of 
the musculature of the left thigh.  Otherwise, the veteran's 
examination indicated full range of motion of both hips and 
nontender scars of the left buttock and left thigh.  In 
addition, the veteran had range of motion of flexion of 0 to 
135 degrees in both knees.  In the lumbosacral area, there 
was no evidence of any abnormality.  There was no muscle 
spasm, and no tender spots.  The spinous processes appeared 
to be equally spaced.  The diagnosis was that of residuals of 
fractured left femur, treated by open reduction and rodding, 
manifested by subjective complaints of occasional pain in the 
low back and occasional soreness in the left buttock.  

In an April 1969 rating decision, the 20 percent rating for 
the service-connected residuals of a left femur fracture with 
mild atrophy, also referred to as a "left leg condition" 
was reduced to 10 percent, effective from July 1, 1969.  

The veteran was afforded another VA orthopedic examination in 
June 1973.  At that time, the veteran indicated that the area 
where the femur had broken did not bother him, rather it was 
his low back that gave him trouble.  The veteran also noted 
the difference in muscle tone between his two thighs, the 
right larger than the left.  Examination of the back revealed 
normal motion with no restrictions manifested.  Low back 
signs were negative.  Hips, knees, ankles and feet had normal 
motion with no restrictions manifested.  The extremes of left 
hip and knee movement were asymptomatic and readily 
performed.  There was no joint swelling, crepitus, erythema, 
deformity or tenderness on palpation of any of the various 
articulations of either lower extremity including the hips.  
There was still little muscular atrophy and weakness of the 
left thigh compared to the right.  The knees and ankles were 
strong, stable, unrestricted, and symptom-free.  The 
diagnosis was that of residual fracture left femur, post 
intermedullary rod fixation and later removal of rod, with 
mild atrophy and weakness left lower extremity, post 
operative scars healed and nonsymptomatic.  

In October 2001, the veteran, via his representative, 
submitted an informal claim for "entitlement to service 
connection for his left knee disability."  In a December 
2001 response, the RO provided the veteran with a duty-to-
assist letter and noted that the RO had received the 
veteran's claim for "Increased evaluation for your service-
connected left knee condition."

In November 2001, the veteran's representative submitted 
October 2001 correspondence from the veteran's private 
doctor.  The November 2001 cover letter attaching the October 
2001 correspondence from the private doctor indicated that 
the letter was being submitted in support of his claim for 
"service connection for a left knee condition secondary to 
his service-connected left femur disability."  The October 
2001 correspondence from the veteran's private doctor noted 
that the veteran had been experiencing chronic left knee pain 
since 1967, when he sustained a knee injury and severely 
fractured his left femur during a service-related accident.  
The doctor further noted that since the time of the 1967 
accident, the veteran had chronic knee pain which had 
progressed in severity over the last couple of years.  
Physical examination revealed slight knee effusion with 
tenderness over the medial joint line and marked 
patellofemoral crepitation.  X-rays revealed a narrow medial 
compartment of the knee with genu varum deformity and 
degenerative arthritis.  Magnetic resonance imaging (MRI) of 
the knee revealed additional findings compatible with 
meniscus degeneration and intra-substance tears.  The private 
doctor further noted that the veteran had been diagnosed with 
a genu varum deformity of his knee, post traumatic arthritis, 
as well as medial meniscal degeneration and tearing.  The 
doctor opined that the conditions were at least as likely as 
not related to his previous injury to his femur and knee.  
Finally, the doctor noted that his symptoms remained quite 
severe, as he had been treated with Synvisc injections in an 
attempt to reduce his pain and improve his knee function.  

In January 2002, the veteran's representative submitted 
additional private treatment records from November 1998 
relating to the veteran's left knee disability, noting that 
the evidence was submitted in support of the veteran's claim 
of "entitlement to service connection for his left knee 
disability."  The private doctor indicated that he evaluated 
the veteran at the request of the veteran's employer to 
provide input regarding fitness for duty and limitations 
necessary due to any disability.  The veteran reported that 
he injured his left knee at the same time that his left femur 
was injured.  The veteran reported that although his left 
knee was stiff and swollen at the time of the femur fracture, 
he was not given specific diagnosis regarding his knee.  
Throughout the 1970's the veteran had intermittent complaints 
of left knee and low back pain, the level of which required 
him to modify his activities and to discontinue performing 
such activities as mowing the lawn.  His knee pain increased 
in 1997 to the point that he underwent therapeutic Synvisc 
injections.  The veteran also continued to complain of 
occasional low back pain that did not radiate into the knee.

Examination of the back revealed flexibility with no focal 
tenderness or spasm.  Distal neuro-vascular examination was 
normal.  Straight leg raising examination was normal 
bilaterally.  Examination of the hip revealed full range of 
motion without pain or crepitus, nontender over the greater 
trochanter or sciatic notch.  Examination of the right knee 
was asymptomatic with full range of motion, stable 
ligamentous examination, normal meniscal examination, normal 
patello-femoral examination, and normal alignment with 
standing.  

Examination of the left knee was symptomatic.  The veteran 
had full range of motion with pain on extremes.  Mild varus 
alignment was noted when supine and standing.  There was no 
palpable effusion.  Bounce home test was positive.  The 
examiner noted painful medial jointline, painful medial 
McMurray's and painful lateral McMurray's.  Patellar 
apprehension was negative.  There was minimal patellar grind.  
Medial plica was nontender and there was no patellar tilt.  
Patellar glide was normal.  The left knee was stable to varus 
and valgus stress at 0 and 30 degrees.  There was a large 
bony grind and clunk with varus stress.  Lachman's and 
anterior drawer were negative.  Mild posterior subluxation 
was noted, but it was stable (Grade 1 PCL).  Posterior-
lateral drawer and pivot shift test were negative.  

Standard radiographs showed mild degenerative changes and 
spurring in the patello-femoral joint and moderate to severe 
degenerative changes in the medial compartment with 
sclerosis, joint space narrowing and osteophyte formation.  
Magnetic resonance imaging (MRI) images confirmed the above 
findings and in addition revealed significant mucoid 
degeneration of the medical meniscus with an associated 
meniscal cyst.  No complete tear was identified.  The lateral 
meniscus showed mild signal changes appropriate for age.  
Also of note was significant posterior subluxation of the 
tibial plateau relative to the femoral condyle medially.  The 
posterior cruciate appeared intact; however, the ACL appeared 
thin possibly consistent with previous partial injury.  

The examiner assessed that the veteran injured his knee in 
service in 1967 which led to degenerative arthritis in the 
medial compartment of his left knee which had gradually 
progressed over time to a point that extended impact 
activities such as walking long postal routes exacerbated his 
complaints.  The examiner noted that the objective 
radiographic and clinical findings were consistent with his 
complaints.  The examiner noted that degenerative arthritis 
was a gradually progressive disease and he expected the 
veteran's functional ability to gradually deteriorate over 
time.  

The veteran was afforded a VA examination in January 2002.  
Examination of the knees revealed no ballottable effusions 
bilaterally.  He had no evidence of muscle atrophy, proximal 
or distal to his bilateral knees.  On palpation, the 
veteran's only tenderness to palpation was of a moderate 
degree, over the medial aspect of his left knee.  The veteran 
otherwise did not have tenderness to palpation over the 
greater aspect of his knees.  The veteran had no evidence of 
joint laxity in the medial or lateral collateral ligament 
with right knee extension.  On the left, the veteran was 
unable to place the left knee in full extension but preferred 
to be in 10 degrees of flexion, i.e., negative 10 degrees of 
extension.  In that position, the veteran had no evidence of 
joint laxity in the medial or lateral collateral ligament.  
With the knees bilaterally in 30 degrees of flexion, the 
veteran had a negative anterior and posterior drawer sign.  
The veteran had 5/5 motor strength in both knee flexion and 
extension.  On assessment of range of motion, the veteran had 
flexion of the left knee of 100 degrees further limited by 
pain at 100 degrees; extension of -10 degrees; i.e.,10 
degrees of flexion with pain at 10 degrees.  On the right 
knee, the veteran had a flexion of 125 degrees further 
limited by stiffness at 125 degrees; extension was 0 degrees 
full without limitation.  The diagnosis was that of:  (1) 
Left femur fracture post fixation due to service injury; MRI 
findings consistent with meniscal disease; x-ray findings 
showing cystic-like changes of the femoral neck, greater 
trochanter and an old middle third tibia fracture, distal 
tibia stress lines and (2) Bilateral knee arthritis shown on 
x-ray.  The examiner opined that since the veteran did not 
have any injuries to his left knee prior to the in-service 
injury in 1967, that it was felt that his current knee and 
femur pathology was at least as likely as not due to the 
injury sustained in service.  

In light of the foregoing medical evidence, the RO issued a 
rating decision in February 2002 whereby the veteran's 
service-connected residuals of a left femur fracture with 
mild atrophy was recharacterized as residuals of a left femur 
fracture with mild atrophy and knee disability; and the RO 
increased the rating for that disability to 20 percent, 
effective October 31, 2001.  In this regard, the RO 
apparently found that the left knee disability was part and 
parcel of the service-connected left hip disorder, and as 
such, rated the two as one disability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  The veteran timely appealed 
that determination.  

Meanwhile, in October 2002, the veteran notified the RO that 
despite having knee surgery in August 2002, he continued to 
have increasing pain and swelling in the knee.  The veteran 
also submitted claims of service connection for a right knee 
disability and a lower back disability, claimed as secondary 
to the service-connected residuals of a fractured left femur 
with mild atrophy and knee disability.

The August 2002 private operative report noted that the 
veteran underwent a left knee arthroscopy with partial medial 
meniscectomy and chondral shaving with a preoperative and a 
postoperative diagnosis of medial meniscal tear, degenerative 
arthritis of the left knee, refractory to conservative 
treatment.  

In November 2002, the veteran was afforded another VA 
orthopedic examination of the joints, muscles and spine.  The 
veteran reported that his right knee began to hurt in the 
1970's and it started getting worse when he started working 
for the post office as a letter carrier.  Then, in April 
2002, the pain became more prominent.  The veteran also 
reported that he started having pains in the right hip in 
1997, and pain in the low back for the last six months.  The 
veteran took Celebrex, aspirin, and ibuprofen for his left 
knee condition and for his backache.  He had no precipitating 
or relieving factors, and there were no real flare-ups since 
he had had the operation of the left knee.  He did not wear 
any crutches or brace or corrective shoes and he did not use 
a cane to walk.  On examination, the right knee had flexion 
to 135 degrees, limited by pain at 135 degrees.  Flexion of 
the left knee was to 130 degrees, with mild pain at 130 
degrees.  Extension was possible in both knees to 0 degrees 
with no pain.  There was no instability in either the right 
or the left knee and the McMurray's test was negative.  The 
left knee showed three small scars as a result of the 
arthroscopy.  There was no deformity in the knees and there 
was no tenderness in the lateral aspect of the knee, but in 
both knees there was tenderness on deep palpation in the 
medial aspect of the knees.  The veteran walked with a limp 
favoring the left knee.  There was no obvious muscle atrophy.  
However, the circumference of the right knee at the mid point 
was 49 cm and on the left thigh was 48 cm.  His strength on 
the right knee was 5/5 and on the left was 4/5. He was able 
to stand on his heels and on his toes and he could only squat 
to 90 percent of the distance.  He could not fully squat.  

Flexion in the right hip was 85 degrees with pain, limited by 
pain at 85 degrees.  Left hip fully flexed without any pain.  
Flexion of the right hip with the right knee bent was to 115 
degrees limited by pain at 115 degrees.  On the left, hip was 
able to fully flex without pain.  

Flexion of the lumbar spine was to 90 degrees with pain, 
limited by pain at 90 degrees.  Flexion was limited to 30 
degrees bending to the right side with pain at 30 degrees.  
Rotation to the right side was limited at 30 degrees, with 
pain at 30 degrees.  Rotation and bending to the left was 
limited at 30 degrees, without pain at 30 degrees.  

The diagnoses were those of mild left knee strain, normal x-
ray; mild right knee strain, normal x-ray; mild right hip 
strain, normal x-ray; and mild strain of the lumbosacral 
area, normal x-ray.  After a careful review of the veteran's 
claims file, the current clinical findings, and the medical 
literature, the examiner opined that the current right knee, 
right hip, and low back conditions were not at least as 
likely as not related to the veteran's service-connected left 
knee disability.  

In a December 2002 rating decision, service connection for a 
right knee condition, a right hip condition and a low back 
disorder were denied.  The veteran timely appealed that 
determination.  


III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

With regard to the veteran's claims of service connection for 
a right knee disability and a right hip disability, the 
veteran does not contend, nor do the service medical records 
show, that he sustained injury to the right knee or hip 
during service.  Rather, the veteran essentially asserts that 
these disabilities resulted from additional strain on the 
right knee and hip due to the overuse/overcompensation of the 
right lower extremity as a result of the service-connected 
injury to the left hip and left knee.  Post-service medical 
records, specifically, the November 2002 VA examination 
report, confirm that the veteran currently has mild right 
knee strain and mild right hip strain, although x-rays of the 
right knee and hip were considered normal.  The question thus 
becomes whether those disorders are related to a service-
connected disability.

Service medical records reflect that the veteran injured his 
left hip/knee in a helicopter crash during service.  Service 
connection was thereafter established for residuals of a 
fracture of the left femur with mild atrophy and knee 
disability.  
The record does not reflect that the veteran sought treatment 
for right hip and/or right knee pain until many years after 
service.  For example, the aforementioned October 2001 
memorandum from the veteran's private doctor notes that the 
veteran had been experiencing chronic left knee pain since 
1967, but the doctor did not note that the veteran was 
experiencing any pain to the right knee or right hip.  

Moreover, the aforementioned November 1998 private 
examination report did not indicate that the veteran had any 
complaints regarding his right knee or his right hip.  
Moreover, the physical examination of the right knee was 
asymptomatic.

The first indication that the veteran was experiencing pain 
in his right knee appears to be in January 2002, when the VA 
examination diagnosed bilateral knee arthritis, as shown on 
x-rays.  There was no indication that the veteran had right 
hip pain at the time of the January 2002 VA examination.  

Then, in undated correspondence from the veteran, that was 
received at the RO in October 2002, the veteran reported that 
he had knee surgery in August 2002 which caused him to limp 
and favor his other knee.  The veteran asserted that he began 
to have pain in the right knee and lower back.  

A VA doctor addressed this contention in a November 2002 
examination report as noted herein above.  Essentially, the 
VA examination noted that the veteran had mild right knee 
strain and mild right hip strain, but opined that the current 
right knee and right hip disorders were not at least as 
likely as not related to the veteran's service-connected 
disability.  The doctor based this opinion on a careful 
review of the claims file, the clinical findings on 
examination and medical literature.  The veteran has not 
provided any competent medical evidence to dispute the VA 
doctor's findings.  In fact, other than the veteran's own 
contentions, there is no evidence linking a current right hip 
disorder or a current right knee disorder to service or to a 
service-connected disability.  As the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Although the veteran's private doctor indicated in a May 2003 
letter that the veteran remained with pain in his low back 
and along the lateral aspect of his right hip, the doctor did 
not provide an opinion regarding the likely etiology of the 
veteran's right knee and right hip pain.  

Based on the opinion of the VA examiner in November 2002, the 
Board concludes that neither a current right knee strain nor 
a current right hip strain are proximately due to or the 
result of a service-connected disability.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims.  Rather, as the preponderance of the evidence is 
against the claims, the claims must be denied.


ORDER

Service connection for a right knee strain is denied.  

Service connection for a right hip strain is denied.  




REMAND

Increased Rating - Left hip/knee

At the outset, the Board finds that the medical evidence of 
record does not adequately address the current severity of 
the service-connected residuals of a left femur fracture with 
mild atrophy and right knee disability.  

The veteran's service-connected residuals of a left femur 
fracture with mild atrophy and right knee disability are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004) 
for impairment of the femur.  Under Diagnostic Code 5255, a 
10 percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  A 20 percent rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is assigned for malunion of 
the femur with marked knee or hip disability.

A 60 percent rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 where there is a fracture of the 
surgical neck of the femur with false joint; or, where there 
is fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of a brace.

A maximum 80 percent rating under Diagnostic Code 5255 is 
assigned for fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture).

The Board also notes that if the service-connected hip 
disability involves flail joint of the hip, then an 80 
percent rating is assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5254 (2004).

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5250 (2004) 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis of the hip; and a 90 
percent rating is assignable for unfavorable ankylosis of the 
hip, including extremely unfavorable ankylosis, the foot not 
reaching ground, necessitating crutches.

In this case, the Board finds that the most recent VA 
examinations of record, from January 2002 and November 2002, 
do not address the veteran's service-connected residuals of a 
left femur fracture with mild atrophy and right knee 
disability in terms of the rating schedule.  For example, the 
examiner listed the veteran's ranges of motion of the hip and 
knee, but did not report as to whether the veteran had 
ankylosis of the hip, flail joint, false joint or nonunion 
with, or without loose movement.  Importantly, the Board 
refers to the aforementioned November 1998 private medical 
report which indicated that an MRI noted significant 
posterior subluxation of the tibial plateau relative to the 
femoral condyle medially.  Moreover, the examiner did not 
indicate whether the veteran's associated left knee pain was 
mild, moderate or severe.  

Moreover, the record reflects that the veteran underwent 
arthroscopic left knee surgery in August 2002.  The examiner 
in November 2002 did not adequately address the effect of the 
arthroscopic knee surgery on the severity of the service-
connected disability of the left hip/knee.  In addition, it 
has never been clear as to whether the veteran's left knee 
disorder and left hip disorder should be rated separately, as 
the residuals of two separate injuries.  

In addition, the Board notes that the veteran asserts 
constant left hip and knee pain.  The Board notes that in 
consideration of limitation of motion, the Court has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's claim for increase.  
In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, such as weakness, 
fatigability and incoordination, the veteran should be 
afforded another VA orthopedic evaluation.

In light of the need for another VA examination, all 
pertinent VA and private treatment reports should be obtained 
and associated with the claims file.

B.  Service Connection - Low Back

In addition, the veteran asserts that service connection is 
warranted for a low back disability.  In conjunction with his 
claim, the veteran was afforded a VA examination in November 
2003.  As noted herein above, that VA examiner opined that 
the veteran's current low back disability was not at least as 
likely as not related to the service-connected left knee 
disability.  

That notwithstanding, the examiner did not opine as to 
whether it was at least as likely as not that the veteran's 
current back disability was incurred in or aggravated by 
service.  In light of the medical evidence of record, which 
supports the veteran's assertions that VA medical records 
dating back to 1968 note complaints of back pain, the Board 
finds that the November 2003 VA medical opinion is 
incomplete.  The VA opinion of November 2003 only addressed 
the claim of service connection for a low back disability on 
a secondary basis, but the veteran has asserted that he has a 
current low back disorder that was incurred in or aggravated 
by service.  As such, another VA examination is necessary in 
this case with regard to the claim of service connection for 
a low back disability, particularly since the veteran's 
complaints of back pain were first noted about a year after 
his discharge from service.  

In light of the need for another VA examination, all 
pertinent VA and private treatment reports should be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected residuals of a 
fractured left femur with mild atrophy 
and left knee disability, and for a low 
back disability, not already associated 
with the claims file.  

2.  The veteran should be afforded a VA 
examination or examinations, as necessary 
to determine:

a.  The current nature, extent and 
severity of the service-connected 
postoperative residuals of a left femoral 
fracture with mild atrophy and left knee 
disability in terms of the rating 
schedule.  In this regard, the examiner 
should specifically identify if any such 
residuals exist, and should address 
whether the veteran's service-connected 
hip disability is manifested by 
ankylosis, flail joint, false joint 
and/or nonunion.  In addition, the 
examiner should address whether the 
degree of severity of the veteran's left 
knee disability is that of mild, moderate 
or severe.  All findings must be reported 
in detailed and all indicated testing, 
such as MRI must be accomplished.  The 
veteran's claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  Tests 
should include a complete test of the 
range of motion of the affected joints.  
All findings should be reported.  The 
examiner should also be asked to 
determine whether the left hip, leg 
and/or knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
hip/leg/knee is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  In addition, the 
examiner should address, based on the 
rating schedule, whether the veteran's 
left knee disorder is properly rated as 
part of the residuals of a left femur 
fracture, or whether it is likely a 
separately ratable disability.  

b.  The current nature and likely 
etiology of the low back disability.  The 
examiner should review pertinent 
documents in the claims file, with 
particular attention paid to the VA 
medical records from 1968 and 1969, and 
opine as to whether it is at least as 
likely as not that the veteran has 
current low back disability that was 
incurred in or aggravated by military 
service.  A complete rationale for all 
opinions expressed must be provided.  The 
examiner should be aware that the VA 
opinion of November 2003 addressed only 
the likelihood that the veteran's current 
low back disability was secondary to the 
service-connected residuals of a left 
femur fracture with mild atrophy and left 
knee disability.  The November 2003 
examiner did not discuss the possibility 
of entitlement to service connection on 
the basis of direct service incurrence.

3.  After undertaking any additional 
development deemed appropriate, the AMC 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


